

115 HR 1347 IH: Amplifying Local Efforts to Root out Terror Act of 2017
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1347IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Loudermilk (for himself, Mr. Katko, Mr. Keating, Mr. Hurd, Ms. Sinema, Mr. Ratcliffe, and Ms. McSally) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo authorize the Secretary of Homeland Security to provide counter-radicalization training to
			 Department of Homeland Security representatives at State and local fusion
			 centers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Amplifying Local Efforts to Root out Terror Act of 2017 or the ALERT Act of 2017. 2.Counter-radicalization training (a)Authorization of trainingThe Secretary of Homeland Security is authorized to provide training for personnel, including Department of Homeland Security personnel and State, local, tribal, and territorial representatives at State and major urban area fusion centers for the purpose of administering community awareness briefings and related activities in furtherance of the Department’s efforts to counter radicalization, identify and report suspicious activities, and increase awareness of and more quickly identify terrorism threats, including the travel or attempted travel of individuals from the United States to support a foreign terrorist organization (designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)) abroad.
 (b)CoordinationTo the extent practicable, in providing the training under subsection (a), the Secretary of Homeland Security shall coordinate with the heads of other Federal agencies engaged in community outreach related to countering radicalization, and shall also coordinate with such agencies in the administration of related activities, including community awareness briefings.
			3.Counter-radicalization assessment
 (a)Assessment requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with appropriate State, local, tribal, and territorial representatives, shall assess the efforts of the Department of Homeland Security to support efforts to counter radicalization at the State, local, tribal, and territorial levels. Such assessment shall include each of the following:
 (1)A cataloging of Department efforts to assist State, local, tribal, and territorial governments to counter radicalization.
 (2)A review of cooperative agreements between the Department and such governments relating to countering radicalization.
 (3)An evaluation of Department plans and any potential opportunities to better support such governments that are in furtherance of the Department’s countering radicalization objectives and are consistent with all relevant constitutional, legal, and privacy protections.
 (b)Submission to CongressNot later than 150 days after the date of the enactment of this Act and consistent with the protection of classified information, the Secretary of Homeland Security shall submit to the appropriate congressional committees the findings of the assessment required under subsection (a), together with any related information regarding best practices for countering radicalization at the State, local, tribal, and territorial levels.
 4.Department-sponsored clearancesNot later than 30 days after the date of the enactment of this Act, the Secretary of Homeland Security shall notify the appropriate congressional committees of the number of employees of State, local, tribal, and territorial governments with security clearances sponsored by the Department of Homeland Security. Such notification shall include a detailed list of the agencies that employ such employees, the levels of clearance held by such employees, and whether such employees are assigned as representatives to State and major urban area fusion centers.
 5.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized.
 6.DefinitionsIn this Act: (1)The term appropriate congressional committees means—
 (A)the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (B)the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate.
 (2)The term radicalization means ideologically motivated international terrorism or domestic terrorism, as such terms are defined in section 2331 of title 18, United States Code.
			